Citation Nr: 0816095	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with upper extremity weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant served on various periods of active duty, 
active duty for training, and inactive duty training from 
November 1966 to July 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied service connection for a cervical spine 
disability.  A videoconference hearing before the undersigned 
acting member of the Board was held in September 2006.  The 
Board remanded the appeal for additional development in 
January 2007.  


FINDINGS OF FACT

The evidence of record shows that the veteran's current 
cervical spine disability with upper extremity weakness, 
diagnosed as degenerative changes of the cervical spine, with 
small central herniated disk, nerve apraxia, was aggravated 
by his military service.


CONCLUSION OF LAW

Degenerative changes of the cervical spine, with small 
central herniated disk, nerve apraxia, was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Law & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2007).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background & Analysis

The appellant contends that his current cervical spine 
disability is due to an injury incurred while traveling home 
from active duty training in 1995.  The appellant testified 
that he was carrying heavy bags (luggage) through an airport 
when he started feeling a weakness in his arms and hands.  He 
testified that he had difficulty lifting his bags and needed 
help with his luggage.  Upon returning home, he promptly 
sought treatment from a private physician and was diagnosed 
with nerve apraxia of the cervical spine.  

The evidence of record includes a copy of an office visit 
note showing that the appellant was seen by a private family 
physician on two occasions in July 1995, for complaints of 
decreased strength and weakness in his hands.  The initial 
report indicated that the appellant's symptoms had been 
present for four days and began after he was carrying heavy 
bags on his shoulder for a long distance through an airport.  
Neurological examination showed some distal weakness in both 
upper extremities.  The assessment was muscle weakness 
probably secondary to a herniated disc.  When seen three days 
later, the assessment was muscle weakness improved.  An MRI a 
few days later revealed diffuse mild to moderate degenerative 
changes in the cervical spine with possible extension of disc 
material and flattening of the anterior spinal cord.  The 
radiologist indicated that it was debatable whether or not 
the abnormalities represented central herniated nucleus 
pulposus (HNP) or bulging of the annuli.  

A subsequent office visit note in April 1998 indicated that 
the appellant was feeling well and that he denied any neck 
pain or other problems.  The assessment was status post nerve 
apraxia.  

The veteran's reserve service medical records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any neck, cervical spine, or upper extremity problems.  No 
pertinent abnormalities were noted on physical examinations 
in October 1995, January and November 1997, December 1998 and 
1999, or January 2001.  Parenthetically, the Board notes that 
earlier reserve service examinations beginning in September 
1969, show that the appellant sustained a head injury in an 
automobile accident in 1969.  Various annual examinations 
thereafter, described a 4-inch laceration scar on center of 
the appellant's forehead.  The records do not show, nor does 
the appellant assert, that the automobile accident occurred 
during any period of reserve service.  

In a letter received in September 2006, Dr. Stein indicated 
that he had treated the appellant since the initial injury in 
July 1995.  He noted that the appellant had sustained a nerve 
apraxia in July 1995, and that an MRI at that time revealed a 
small herniated disc and diffuse degenerative changes in the 
cervical spine.  He indicated that while he had evaluated the 
appellant many times, including for his chronic cervical 
spine problems, he did not always make notations regarding 
his neck problems on every visit, since this was a chronic 
problem and did not require any medications.  

In a letter received in March 2007, Dr. Stein reiterated the 
information from his earlier letter, and added that the 
appellant's activities while returning home from training in 
1995 aggravated his herniated disc causing nerve apraxia 
which resulted in upper extremity weakness.  He indicated 
that the appellant had intermittent pain in his upper 
extremities since then, and that he recommended that he apply 
heat and cold compresses and take over-the-counter 
medications as needed.  

At the direction of the January 2007 Board remand, the 
appellant was examined by VA for the specific purpose of 
determining the nature and etiology of his current cervical 
spine disability.  On VA examination in June 2007, the 
examiner indicated that the claims file was reviewed and 
included a detailed description of the appellant's medical 
history.  The appellant reported chronic neck pain and upper 
extremity weakness since 1995, with flare-ups of pain one to 
two times a week, lasting less than a minute.  The diagnoses 
included diffuse degenerative changes of the cervical spine 
with either a small central herniated nucleus pulposus or a 
bulging disc.  The examiner noted that the records showed 
that the appellant's upper extremity weakness in 1995 
resolved, and that there was no evidence of any weakness on 
the current examination.  The examiner indicated that the 
degenerative changes of the cervical spine on MRI in July 
1995, were shown only 12 days after the incident, and opined 
that they were not related to service.  As to the etiology of 
any degenerative disc disease, disc herniation, or inservice 
aggravation of this condition, the examiner indicated that an 
opinion could not be rendered without resorting to 
speculation.  However, the examiner noted that there was no 
indication that this condition stayed aggravated as there was 
no evidence of any signs, symptoms, or abnormalities of the 
spine or upper extremities on subsequent reserve service 
examinations.  

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection for 
cervical spine disability with upper extremity weakness, 
diagnosed as degenerative changes of the cervical spine, with 
small central herniated disk, nerve apraxia, is warranted.  
In reaching this conclusion, the Board notes that the veteran 
sought treatment in July 1995 for reduced strength and 
weakness in his hands which began just days earlier when he 
was returning home from a period of ACDUTRA.  The report 
concluded with a diagnosis of muscle weakness, probably 
secondary to a herniated disk.  A subsequent MRI examination, 
performed in July 1995, revealed diffuse degenerative changes 
in the cervical spine, with a debatably small central 
herniated nucleus pulposus, versus bulging of the anuli.  A 
subsequent opinion letter by the veteran's private physician, 
who was the treating physician at the time of the veteran's 
initial injury, opined that the veteran's activities while 
returning from training aggravated his herniated disc causing 
a nerve apraxia which resulted in the upper extremity 
weakness.  

In contrast, the VA examiner in June 2007 indicated that he 
could not provide an opinion on the issue of aggravation 
without speculation.  The VA examination further pointed out 
that subsequent reserve examinations were silent as to any 
ongoing cervical spine or upper extremity disorders.  As to 
this point, the veteran testified that reporting ongoing 
symptoms of this injury would likely have hampered his 
career.  Moreover, the veteran's private physician has 
indicated that as a chronic condition not requiring 
medications, he did not always record the symptoms of this 
condition in the veteran's subsequent treatment reports.

Under these circumstances, the Board finds the evidence to be 
in equipoise.  Thus, service connection for the veteran's 
current cervical spine disability with upper extremity 
weakness, diagnosed as degenerative changes of the cervical 
spine, with small central herniated disk, nerve apraxia, is 
warranted.


ORDER

Service connection for degenerative changes of the cervical 
spine, with small central herniated disk, nerve apraxia, is 
granted.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


